Title: From Thomas Jefferson to John Holmes Freeman, 28 June 1806
From: Jefferson, Thomas
To: Freeman, John Holmes


                        
                            Sir
                            
                            Washington June 28. 06.
                        
                        Before I left home you gave me the following list of debts
                  
                     
                        
                           
                           £
                           
                           
                           
                           
                        
                        
                           Richard Johnson. waggoning.
                           56
                           – 0
                           – 0
                           
                           
                        
                        
                           Robert Sharp. tallow & fowls.  
                           4
                           –10
                           – 8½
                           
                           
                        
                        
                           Thos. Freeman. expences.  
                           4
                           –10
                           – 0
                           
                           
                        
                        
                           Mr. Granger. a witness’s bill   
                           4
                           – 4
                           – 0
                           
                           
                        
                        
                           Mr Ragland for leather   
                           4
                           – 4
                           – 0
                           
                           
                        
                        
                           Triplitt Estis. for potatoes
                           
                           18
                           – 0
                           £ 74- 6- 8½
                           
                        
                     
                  
                        
                        I now inclose you 200. D. out of which he pleased to pay John Perry 77. D. and the remaining 123. D. to such
                            of the above claimants as you think best. I promised Richard Johnson however that he should have £22-15-3 out of the first
                            money remitted. he presented me an account for that sum & said it was all the demand he had against me. afterwards an
                            order of his was presented me through mr Randolph in favr. of some other person for something upwards of £20. I do not
                            remember either the person or exact sum; but I said I should remit money to you & you would pay it. I suppose it is a
                            part of the £56. above stated.
                        I have recieved an account from mr Higginbotham, by which I find that mr Lilly has left me a heavy sum for
                            dealings to be paid there. this will render it indispensably necessary to push the nailery with all possible force. Ben
                            & Davy then should immediately resume their station there, & none of the nailers to be taken off on any account. let
                            me know when you will want nail rod. of the three women Cretia, Fanny & Ursula, I presume you keep two at work with our
                            gang until my return, which will be on the 24th. of July. I remarked the day before I left home that the thorns on the
                            North hill side were very foul. Accept my best wishes
                        
                            Th: Jefferson
                            
                        
                        
                            the other halves of the bills will come by next post, for greater safety. the balance of the above list
                                shall be paid in the beginning of August.
                        
                    